Citation Nr: 0312920	
Decision Date: 06/16/03    Archive Date: 06/24/03	

DOCKET NO.  94-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1967 to December 1968, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
January 1997, May 1999 and February 2002 the Board returned 
the case to the RO for additional development.  The case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Currently diagnosed tinea pedia, onychodystrophy and 
paronychia are shown to be causally or etiologically related 
to symptomatology manifested during service.  


CONCLUSION OF LAW

Tinea pedia, onychodystrophy and paronychia were incurred 
during service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the April 2001 
Supplemental Statement of the Case specifically informed the 
veteran of the substance of the VCAA, including the division 
of responsibilities between the VA and the veteran in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA medical records.  In addition, the 
veteran has been afforded several VA examinations between 
1975 and 2000, including a review of the veteran's claims 
file requested by the Board in January 2003.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  In this regard, the Board would 
observe that this decision represents a complete grant of the 
benefits sought on appeal.  As such, any deficiencies of the 
notice and assistance requirements of the VCAA are 
essentially moot and there is no prejudice to the veteran in 
proceeding with this appeal in the presence of any VCAA 
shortcomings since this decision grants the benefit sought on 
appeal.  Accordingly, the case is ready for appellate review.  

Background and Evidence

The veteran's service medical records include a report of a 
physical examination performed in May 1966 in connection with 
the veteran's entry into service.  That examination report 
and the Report of Medical History portion of the examination 
contained no pertinent defects or abnormalities.  Service 
medical records show that in May 1967 the veteran was seen 
with complaints of pain in his right foot.  In addition to 
flat feet the veteran was diagnosed with mild Athlete's foot.  
A podiatry clinic record dated in June 1967 showed the 
veteran had a single plantar wart on the right foot.  An 
entry dated in September 1967 showed an impression of 
seborrheic dermatitis.  A service medical record dated in 
March 1968 shows the veteran was noted to have bilateral 
Athlete's foot.  A record dated later in March 1968 indicates 
that dermatophytosis was almost cleared.  In June 1968 the 
veteran was seen with a chancroid that healed before the end 
of June 1968.  However, records dated in July 1968 disclosed 
a presence of two small pustules on the foreskin of the penis 
and the impression was chancroid.  The veteran was seen in 
the urology clinic, and an entry later in July indicated that 
the apparent chancroid had healed.  In August 1968 the 
veteran was seen for a recurrent chancroid and received 
treatment for that disorder in August, September, and 
October.  In late October the veteran was recommended for a 
circumcision.  A report of a physical examination performed 
in December 1968 in connection with the veteran's separation 
from service showed no pertinent defects or abnormalities on 
examination.  On the Report of Medical History portion of the 
examination the veteran indicated that he had skin diseases 
and the examiner's comments included psoriasis in Vietnam, no 
problems since except mild pruritus and a chancroid treated 
in Vietnam that had cleared.  

A report of a VA examination performed in July 1975 shows the 
skin was normal on examination.  A dermatology examination 
concluded with a diagnosis of callosities on the plantar 
aspects of both feet.  A report of an Agent Orange 
examination performed in December 1990 shows the veteran was 
noted to have acne on his back.  A report of a VA general 
medical examination performed in April 1992 shows that 
examination of the skin disclosed NAD [no appreciable 
disease].  

A rating decision dated in April 1994 denied service 
connection for acne and swelling of the feet and hands 
secondary to herbicide exposure.  The rating decision related 
that service medical records were negative for complaints of 
or treatment for acne or swelling of the hands and feet and 
that swelling of the hands and feet claimed by the veteran 
was considered a symptom or manifestation and was not, in and 
of itself, a disability.  The rating decision also indicated 
that there was no positive association between exposure to 
herbicides and acne and swelling of the hands and feet.  

In a VA Form 9 (Appeal to Board of Veterans Appeals) dated in 
September 1994 the veteran indicated that he had been 
diagnosed as having Stevens-Johnson syndrome, and that he had 
been informed by VA physicians that this condition was caused 
by chemical exposure.  The veteran also related that the only 
time he ever came in contact with chemicals was in Vietnam.  

VA medical records dated between 1992 and 1994 show the 
veteran was seen and treated for various skin disorders.  
These included a rash on the arms, face, chest and back that 
was diagnosed as dermatitis in August 1992.  In October 1993 
the veteran was seen with complaints which included a rash on 
his body.  A record dated in October 1994 shows a pertinent 
impression of status post Stevens-Johnson syndrome and a 
record dated in December 1994 shows an assessment of probably 
erythema multiforme.  Records pertaining to a hospitalization 
of the veteran in August and September 1994 shows he 
presented with a three-day history of swelling and pain in 
the palms and soles of his feet.  The discharge diagnoses 
were Stevens-Johnson syndrome and erythema multiforme.  Other 
pertinent diagnoses recorded included penile and vocal 
lesions.  A record dated in February 1995 showed a diagnosis 
of questionable or possible Agent Orange chloracne.  

In January 1997 the Board remanded the case to the RO to 
afford the veteran a VA dermatology examination.  In that 
decision the Board indicated that the medical evidence 
currently in the claims file was not sufficient to reach a 
decision on the veteran's appeal.  

A report of a VA examination performed in March 1997 shows 
the veteran reported being hospitalized in September 1994 
with a diagnosis of Stevens-Johnson syndrome.  It was noted 
that at that time the veteran had blisters on the hands and 
feet, as well as desquamation of the oral mucosa.  The 
veteran also reported complaints of chronic swelling of the 
hands and feet and being in Vietnam.  It was also noted that 
the veteran had persistent nail changes of his feet and hands 
since his hospitalization in 1994.  The veteran also related 
complaints of calluses of his feet since being in Vietnam and 
a long history of bumps on his upper back, neck and face.  On 
physical examination there were scattered, occasional open 
comedones and erythematous follicular papulars on the upper 
back, upper chest, neck and face.  All fingernails of the 
right hand, as well as the left thumbnail and left index 
fingers had longitudinal ridging.  The three middle 
fingernails of the right hand had onychodystrophy and 
onycholysis laterally.  Both palms had superficial scaling 
and scattered pits arranged along the palmar creases.  The 
feet had scaling on the soles and lateral edges and the 
lateral edge of the left little toe, as well as the lateral 
edge of the right little toe and the plantar surface of the 
right metatarsal had yellow, keratotic plaques.  All toenails 
had onychodystrophy and minimal sub-ungual debris.  There was 
no soft tissue swelling of the hands and feet noted however, 
the veteran did have swelling of the metacarpal phalangeals, 
the distal interphalangeals, and the proximal interphalangeal 
joints.  The diagnoses following the examination were mild 
acne, pitted keratoderma, tinea pedis, calluses, nail changes 
possibly due secondary to Stevens-Johnson syndrome and 
possible tinea unguium of the toenails.  

In a statement from the veteran dated in August 1998 the 
veteran related that he served in Vietnam and was exposed to 
Agent Orange while in Vietnam.  The veteran noted that he had 
evidence of acne on his back and stated that he believed that 
this was consistent with chloracne or other acneform disease 
consistent with chloracne.  Therefore, he believed he should 
be granted service connection.  

In May 1999, the Board remanded the case to the RO to afford 
the veteran an additional VA examination.  In that decision 
the Board noted that while the examiner did address the 
remand directives contained in the earlier remand, the 
answers to the questions in the remand could have been stated 
with greater clarity and detail.  The Board also noted that 
the veteran indicated in his September 1994 substantive 
appeal that a VA physician had offered an opinion as to the 
etiology of his skin disorder and requested that the RO 
inform the veteran of the need to submit this evidence.  

A report of a VA examination performed in October 1999 showed 
that on physical examination the face had evidence of acne 
scarring, but no active lesions at present.  The back had 
post inflammatory hyperpigmentation consistent with old acne 
lesions, but no active lesions at the time of the 
examinations.  The hands disclosed punctate keratoderma of 
the palmar surface and slight edema-erythema of the nail 
fold, but no purulent exudate.  There was onychodystrophy of 
all nails of the right hand and the first and second digits 
of the left hand, consistent with chronic paronychia.  The 
feet disclosed diffuse scaling of the plantar surface and 
onychodystrophy.  The diagnoses following the examination 
were acne vulgaris, punctate keratoderma, chronic paronychia 
and tinea pedis.  

Upon reviewing the examination report the RO determined that 
the examiner had failed to comply with BVA remand 
instructions and that he failed to review the claims file.  
The veteran was afforded another VA examination in February 
2000, but the examination report indicates that no medical 
records were available for review.  Following the examination 
the diagnoses were tinea manuum/tinea pedis, hyperhidrosis of 
the feet, nail dystrophy and chronic candidal paronychia.  

The veteran was afforded another VA examination in April 2000 
which the RO ultimately found to be inadequate since it did 
not indicate that the veteran's claims file was reviewed.  
The impressions following the examination were tinea pedis 
and chronic paronychia.  

A report of a VA examination performed in June 2000 indicated 
that the examiner acknowledged that he was requested to 
review records during the veteran's time in service to see if 
any of the problems seen today could be traced back to his 
problems during service due to Agent Orange exposure.  The 
examiner indicated that in reviewing his records from service 
he could find no mention of skin conditions other than penile 
lesions diagnosed as chancroid and calluses of his feet.  The 
examination report indicated that there was no evidence of 
psoriasis, Stevens-Johnson syndrome or chloracne.  The 
examiner indicated that the veteran did have some post 
inflammatory hyperpigmented maculae on his back that could be 
consistent with previous acne vulgaris, but no active acne or 
chloracne lesions present.  The examiner also indicated that 
the veteran had no swelling of the hands and feet at the time 
of the examination.  The diagnoses following the examination 
were chronic paronychia, tinea pedis, idiopathic guttate, 
hypomelanosis, post inflammatory hyperpigmentation of the 
back, possibly due to previous acne vulgaris lesions, no 
evidence of psoriasis, no evidence of Stevens-Johnson, and no 
evidence of swelling of the hands or feet.  

In a VA Form 9 dated in June 2001 the veteran stated that he 
believed he should be service connected for his skin 
condition.  He stated that when he entered the Army he did 
not have a skin condition and that when he left Vietnam he 
had a skin condition and still had that condition.  

In February 2002 the Board remanded the case to the RO to 
afford the veteran a hearing before the BVA on the issue of 
service connection for a skin disorder.  The veteran was 
afforded a hearing in July 2002 at which time he offered 
testimony concerning the symptomatology he manifested during 
service and the treatment he received.  The veteran also 
offered testimony concerning the continuity of his 
symptomatology since his separation from service and the 
treatment he had received from the VA.  

In September 2002 the Board determined that additional 
development was necessary because the examiner who performed 
the June 2000 VA examination overlooked pertinent entries in 
the veteran's service medical records.  The Board asked that 
the examiner who performed that examination review the 
veteran's service medical records and the examination report 
and comment as to whether it is at least as likely as not 
that any currently diagnosed skin disorder is related to any 
of the symptomatology shown in the service medical records.  
In a January 2003 report the examiner indicated that the 
previous examinations and claims file had been reviewed.  It 
was stated that the veteran's current tinea pedia, 
onychodystrophy and chronic paronychia are as likely as not 
related to his service-related bilateral Athlete's foot and 
dermatophytosis.  The examiner also indicated that there was 
no current evidence, based on the dermatologic evaluation of 
psoriasis or seborrheic dermatitis.  

Law and Analysis

The veteran contends that he is entitled to service 
connection for a skin disorder.  The veteran suggests that he 
has a skin disorder as a result of exposure to herbicides he 
was exposed to while stationed in Vietnam.  The veteran 
asserts that he did not have a skin condition when he entered 
service and that he did have such a condition when he left 
Vietnam and that this condition has persisted since that 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated in the 
active service.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally to prove service connection 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

As for the veteran's contention that he was exposed to Agent 
Orange which resulted in his skin disorder, the Board 
observes that the law provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and who has one 
of the herbicide-related diseases listed in the applicable 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Among other things, 
this law removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicides 
exposure; added diabetes mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure (codifying 
regulation which had been in effect since July 2001); and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era (which 
reversed the Court's holding in McCartt v. West, 12 Vet. App. 
164 (1999) which required that the veteran have a presumptive 
disease before exposure was presumed.).

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran is not shown to have a disability which is shown to 
be associated with Agent Orange exposure.  While the record 
does contain an entry in a VA outpatient treatment record 
dated in February 1995 which suggests that the veteran may 
have Agent Orange chloracne, that diagnosis is not confirmed 
by any subsequent examinations.  In this regard, a VA 
examination performed in June 2000 specifically indicated 
that there was no evidence of chloracne present and that the 
post inflammatory pigmented maculae of the back that the 
February 1995 VA record suggested might be due to chloracne 
were actually consistent with previous acne vulgaris.  In any 
event, VA laws and regulations require that chloracne, to be 
presumed associated with Agent Orange exposure, be manifest 
to a degree of 10 percent or more within one year of 
separation from service.  Suffice to point out that the 
record contains no suggestion of chloracne within one year of 
separation from service.  Therefore, the Board finds that the 
veteran is not shown to have a skin disorder which is 
associated with Agent Orange exposure.  

Nevertheless, the veteran is shown to have skin disorders 
which are related to service.  Service medical records and 
post service VA medical records contain numerous and varied 
diagnoses pertaining to the veteran's skin.  The veteran has 
submitted no medical evidence which suggests that any post 
service diagnosis is related to symptomatology shown during 
service.  However, there is an opinion from a VA physician 
who examined the veteran and reviewed his medical records.  
That physician concluded that the veteran's tinea pedia, 
onychodystrophy and chronic paronychia were related to the 
symptomatology shown in the veteran's service medical 
records, specifically Athlete's foot and dermatophytosis.  
The examiner commented that there was no evidence of 
psoriasis or seborrheic dermatitis, and therefore, to the 
extent that these disorders may have been present during 
service since service medical records contain an entry 
pertaining to each disorder, those disorders have not been 
shown following separation from service and are not currently 
diagnosed.  In the absence of a present disability, service 
connection may not be established.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, the Board concludes 
that service connection is warranted for the three disorders 
the VA physician indicated were related to the service 
symptomatology.




ORDER

Service connection for tinea pedia, onychodystrophy, and 
chronic paronychia is granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

